DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third tubular sheath disposed within the fibrous layer must be shown or the feature(s) canceled from claim 9.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
Paragraph [1] line 2 “being stung” should read --being punctured--
Paragraph [1] line 3 “stapled” should read --punctured--
Paragraph [12] line 3 “stung” should read --punctured--
Paragraph [15] line 3 “is formed” should read --are formed--
Paragraph [18] line 2 references “according to claim 14” claim 14 is not present in the disclosed claims and therefore does not apply. Reference should be removed.
Paragraph [24] lines 3-4 reference “the first tubular sheath” as element 5. Element 5 denotes the fibrous layer throughout the remainder of the disclosure. Removal of element 5 from the first tubular sheath necessary.
Paragraph [25] line 4 “adhere” should read --adhering--
Paragraph [33] line 3-5 “and is expanding devices 70 and other metallic or otherwise rigid bodies free and which if pricked with a needle by injections they would break, tear or perforate permanently” should read --and is free of expanding devices 70 and other metallic or otherwise rigid bodies that which if pricked with a needle by injection would break, tear, or perforate permanently--
Paragraph [37] “Of the first radio-opaque markers they can possibly be inserted” should read --A first set of radio-opaque markers can possibly be inserted--
Paragraph [37] line 3-4 “portion being free of metal mesh is” should read --portion, being free of metal mesh, is--
Paragraph [39] “of for example small” should read --of, for example, small--
Paragraph [42] “of for example discs” should read --of, for example, discs--
Paragraph [43] “if necessary with the latter” should read --if necessary, with the latter,--
Paragraph [45] and [46] use both use “advantageously” to describe two contradictory embodiments. “Advantageously” should read --In one embodiment-- to avoid contradiction.
Paragraph [53] line 2 “layer 5 if” should read --layer 5, if--
Paragraph [53] line 3 “sheath 9 described” should read --sheath 9 as described--
Paragraph [53] line 4 “in details” should read --in detail--
Paragraph [53] line 4 “while they are measured with” should read --while the internal diameters are measured with--
Page 10 line 15 “device. Unlike” should read --device, unlike--
Page 10 line 17 “has as its purpose a” should read --has, as its purpose, a--
Paragraph [79] line 2 “time avoiding” should read --time, avoiding--
Paragraph [79] line 2 “device which would have irregular” should read --device, which would cause irregular--
Paragraph [79] line 4 “repeated punctures and restenosis” should read --repeated punctures, and restenosis--
Paragraph [80] line 2 “thanks to their expanding devices 70” should read --, thanks to their expanding devices 70,--
Paragraph [80] lines 2-3 “made of a reabsorbable material by” should read --made of a material reabsorbable by--
Paragraph [80] line 5 “restenosis, avoiding” should read --restenosis, thus avoiding--
Paragraph [82] line 6 “months; exclusion” should read --months; and exclusion--
Paragraph [85] line 2 “allows to exclude” should read --prevents--
Paragraph [85] line 2 “pseudoaneurysm avoiding” should read --pseudoaneurysm, avoiding--
Paragraph [87] line 1 “to treat” should read --for the treatment of--
Paragraph [88] line 2 “by improving” should read --and improve--
Paragraph [89] line 1 “of various” should read --to various--
Paragraph [90] line 3 “ this embodiment” should read --the embodiment--
This list is not exhaustive and other errors are present within the disclosed specification. Appropriate correction is required.
Claim Objections
Claims 1-10 objected to because of the following informalities:  
Claim 1 line 1 recites “Endovascular device” should read --An endovascular device--
Claims 2-9 line 1 recite “Endovascular device according to claim 1” should read --The endovascular device according to claim 1--
Claim 1 line 8 recites “others metal bodies or bodies” should read --other metal bodies--
Claim 1 line 9-10 recites “tends to close the holes produced several times by a needle for example for haemodialysis” should read --tends to repeatedly close the holes produced by a needle, for example, for haemodialysis--
Claim 1 line 18 recites “the dialysis fistulas” should read --the dialysis fistula--
Claim 2 line 2 recites “7 A” should read --7A--
Claim 6 line 3 recites “time avoiding” should read --time, avoiding--
Claim 6 line 5 recites “punctures and restenosis” should read --punctures, and restenosis--
Claim 6 line 5 recites “the device (1) therefore resulting more reliable” should read --the device, therefore, being more reliable”
Claim 8 line 6 recites “restenosis, avoid” should read --restenosis, and avoid--
Claim 10 line 2 recites “of realizing at least part” should read --of forming at least part”
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1, 6, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 7, and 8 the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6 recites the limitation "the wear of the device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "with an optimized held the holes produced by the needles" in line 12. It is unclear what the applicant is claiming due to the language being unintelligible. For the purpose of examination this limitation is being interpreted as the intermediate section maintaining a shape optimal for quick resealing of holes after puncture.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenihan et al. (U.S. Publication 2019/0275293) henceforth referred to as Lenihan.
Regarding claim 1 as interpreted in light of the above 112(b) rejection, Lenihan discloses an endovascular device comprising a first tubular sheath (108) comprising a fibrous (Paragraph [0218])  layer (108) made of a fibrous material containing a coherent set of fibers (Paragraph [0218]), that said endovascular device (100) comprises at least two expansion (Paragraph [0181]; Paragraph [0216]) sections (102 and 104) wherein each of them comprises an expander (Paragraph [0181]; Paragraph [0216]) device (112 and 114) arranged to radially expand the endovascular device (100) at least in correspondence with the respective expansion (Paragraph [0181]; Paragraph [0216]) sections (102 and 104), characterized in that said device (100) forms two ends and comprises an intermediate section (106) which extends between the two ends of the device (100) itself and is devoid (Paragraph [0180]) of expanded (Paragraph [0181]; Paragraph [0216]) devices (102 and 104) and others metal bodies or bodies, said fibrous (Paragraph [0218])  layer (108) extends at least in correspondence with said intermediate section (106) and can be , adapted to be inserted inside (Paragraph [0020]) the surgical fistula.
Lenihan does not expressly disclose the device being for dysfunctional dialysis surgical fistulas, the intermediate section closing or in any case tending to close the holes produced several times by a needle, for example, for haemodialysis treatments, the fibrous layer being prickable and able to close and reseal quickly and maintaining shape for optimized quick resealing after puncture by a needle, or the fibrous layer becoming endothelized. These functional limitations are, however, inherent due to the device’s structural composition and capabilities. The device can inherently be used for dysfunctional dialysis surgical fistulas as the disclosure states the ability of the device to be inserted into a fistula. The intermediate section of the device can be made of the same materials disclosed by the specification of the invention, polyurethane and other polymeric materials allow for puncturability, the resealing and maintaining of shape after puncture with a needle, and the endothelization of the layer.
Regarding claim 2, Lenihan discloses the endovascular device (100) forming two ends and each expansion (Paragraph [0181]; Paragraph [0216]) section (102 and 104) being placed at or near a respective end of the endovascular device (100) itself.
Regarding claim 3, Lenihan discloses the fibrous (Paragraph [0218]) layer (108) extending at least in correspondence with said intermediate section (106).
Regarding claim 4, Lenihan discloses the fibrous (Paragraph [0218]) layer (108) extending substantially widely over the entire length of the endovascular device.
Regarding claim 6, Lenihan does not expressly discloses the fibrous (Paragraph [0218]) layer (108) not disappearing with the passage of time, avoiding the wear of the device, which would present irregular thickness and resistance to punctures, and therefore being prone to bleeding, to breakage as result of repeated punctures, and restenosis; the device therefore being more reliable and having a longer operating life. However, as stated in claim 1, the inherent structural properties of the device disclosed by Lenihan would perform these limitations as the device would be made of the same material as the disclosed invention and therefore would resist disappearance.
Regarding claim 7, Lenihan discloses each expanding device (112 and 114) comprises one or more elements realized in a memory shape material (Paragraph [0219]), such as for example a metallic (Paragraph [0219]) material.
Regarding claim 8, Lenihan discloses each expander device comprises one or more elements made of a shape memory material (Paragraph [0219]), such as for example an environmentally absorbable polymeric material, for example based on poly (L-lactide) (Paragraph [0219]) or poly (D, L-lactide). Lenihan does not expressly disclose this being for the purpose of renewing the fistula by positioning a second device inside the first, in the event a restenosis is formed inside the device, to cover the restenosis and avoid losing an area of the dialysis fistula that is prickable. However, as described above in claim 1, these limitations are inherently performed by the disclosed devices structural composition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lenihan (U.S. Publication 2019/0275293) in view of Puckett et al. (U.S. Publication 2016/0081783) henceforth referred to as Puckett.
Regarding claim 5, Lenihan discloses the fibrous layer comprising fiber based on a polyurethane resin, and polymeric materials which inherently perform the function of not being absorbed by the organism in which the endovascular device is implanted. Lenihan does not disclose at least part of the fibers of the fibrous layer being obtained by electrospinning.
Puckett, in the same field of endeavor of arteriovascular prosthesis, teaches using electrospinning (Paragraph [0007]) to form fibrous layers (Paragraph [0057], Figure 7) of polytetrafluorethylene (Paragraph [0057]) for the purpose of providing stents with coverings that can be used to alter the properties of the device allowing them to be tailored for various purposes (Paragraph [0006]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the process of electrospinning as taught by Puckett to provide the fibrous layer of the device disclosed by Lenihan for the purpose of providing the device with coverings that can be used to alter the properties of the device allowing them to be tailored for various purposes (Paragraph [0006]). 
Regarding claim 9, Puckett teaches an endovascular device (Paragraph [0006]) comprising a second (see below diagram of Figure 7B) and third (see below diagram of Figure 7B) tubular sheath, each of which is made of polytetrafluorethylene; and wherein the second tubular sheath is disposed within ((see below diagram of Figure 7B) a fibrous (Paragraph [0039]) layer (see diagram of Figure 7B) and the third tubular sheath is disposed within (see below diagram of Figure 7B) the fibrous (Paragraph [0039]) layer (see diagram of Figure 7B) for the purpose of incorporating multiple layers that have vastly different pore structures and sizes, allowing for the manipulation of various properties (Paragraph [0036]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endovascular device disclosed by Lenihan to be comprised of second and third tubular sheaths as taught by Puckett for the purpose of incorporating multiple layers that have vastly different pore structures and sizes, allowing for the manipulation of various properties (Paragraph [0036]). 
Regarding claim 10, Lenihan discloses a device having the characteristics according to claim 1, but does not disclose a method of making the endovascular device comprising the operation of making at least part of the fibers of the fibrous layer by electrospinning. Puckett discloses a method of making an endovascular device comprising the operation of making at least part of the fibers (Paragraph [0039]) of the fibrous (Paragraph [0039]) layer (see above diagram of Figure 7B) by electrospinning (Paragraph [0039]) for the purpose of providing endovascular devices with coverings that can be used to alter the properties of the device allowing them to be tailored for various purpose (Paragraph [0006]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as taught by Puckett to make the device, disclosed by Lenihan, for the purpose of providing endovascular devices with coverings that can be used to alter the properties of the device allowing them to be tailored for various purpose (Paragraph [0006]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (U.S. Publication 2014/0052231) discloses a puncturable artificial vessel.
Hong et al (U.S. Patent 10,596,017) discloses self-sealing grafts.
Cully et al. (U.S. Patent 11,229,512) discloses adjustable endoprosthesis devices.
Burke et al. (U.S. Publication 2018/0325646) discloses a cardiovascular graft created using electrospinning of fiber.
Leeson et al. (U.S. Publication 2018/0368968) discloses creating a grafting device using electrospinning of fiber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER DANIEL SMITH whose telephone number is (571)272-8564. The examiner can normally be reached Monday - Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached at 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER DANIEL SMITH/Examiner, Art Unit 3781                                                                                                                                                                                                        



/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781